10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

BRANDON ENGLISH,

Lo. CASE NO. 3:19-cv-06219-RBL-JRC
Plaintiff,

ORDER TO SHOW CAUSE OR
Vv. AMEND COMPLAINT

TIM THRASHER, et al.,

Defendant.

 

 

 

 

Plaintiff Brandon English, proceeding pro se and in forma pauperis, filed this civil
rights complaint pursuant to 42 U.S.C. § 1983. See Dkt. 11. Plaintiff, who is a state prisoner,
seeks damages and injunctive relief from defendants Tim Thrasher and Ryan Pfaff under 42
U.S.C. § 1983. This matter has been referred to the undersigned as authorized by 28 U.S.C. §
1915A.Plaintiff alleges that defendants, who are prison officials, violated his constitutional rights
by subjecting him to long term solitary confinement and denying him the opportunity to be
removed from solitary confinement. But plaintiff's complaint does not survive preliminary

screening under 28 U.S.C. § 1915A because he has failed to plead sufficient facts to demonstrate

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
- 1

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

how each named defendant, in either his official or personal capacity, participated in the alleged
violation of his constitutional rights. However, the Court provides plaintiff leave to file an
amended pleading by April 10, 2020, to cure deficiencies identified herein.
BACKGROUND

Plaintiff is a state prisoner currently incarcerated at Monroe Correctional Complex
(“MCC”). See Dkt. 11, at 3. Plaintiff filed this action in October 2019 and proceeds in forma
pauperis. See Dkts. 1,9. He brings claims against two Washington State Department of
Corrections (“DOC”) employees: a “mission housing chairm[a]n” and a “specialist 4,” who he
alleges are “high ranking prison officials” who are violating his constitutional rights. /d. at 1—2.

Plaintiff alleges that he has been housed in segregation, or in solitary confinement, since
November 22, 2015. See id. at 3. Plaintiff alleges violations of the Eighth Amendment related
to conditions of his confinement in the intensive management unit (“IMU”). See Dkt. 11, at 1,
3-5. Specifically, plaintiff alleges that defendants subjected him to “cruel and unusual
punishment” by subjecting him to “long term isolation” that “caused [plaintiff] serious mental
health issues,” as well as “a severe skin condition that causes him extreme pain.” /d. at 1, 4.

Plaintiff also argues that defendants violated his Fourteenth Amendment protections
because defendants held plaintiff in segregation in the IMU without review for over thirty-six
months, against DOC policy. See id. Plaintiff alleges that defendants denied plaintiff the
opportunity to complete a “required self-help program” by transferring plaintiff “to WSP
[Washington State Penitentiary], then again to CBCC [Clallum Bay Corrections Center], and
now MCC.” /d. at 1, 3. Plaintiff alleges that defendants continue to transfer him to different
correctional facilities so that plaintiff cannot complete the program that plaintiff alleges would

secure his release from segregation. /d. at 1, 3-4. Plaintiff further alleges that defendants did

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
-2

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

not give plaintiff notice that he would remain in segregation beyond thirty-six months, nor did
defendants provide plaintiff the opportunity to dispute plaintiff's continued segregation beyond
the thirty-six month period. See id. at 4. Plaintiff further alleges that defendants “intentionally”
decided not to follow DOC policy and to “act on their own” to “inflict{] maximum punishment.”
Id. at 5.

Plaintiff seeks damages and release from segregation. Jd. at 7.

DISCUSSION

I. Screening Standards

Because plaintiff brings claims against government employees, the Court must review his
complaint and dismiss any portion of the complaint that fails to state a claim upon which relief
can be granted. See 28 U.S.C. § 1915A. The Court must “dismiss the complaint, or any portion
of the complaint, if the complaint: [ ] is frivolous, malicious, or fails to state a claim upon which
relief may be granted[.]” Jd. at (b); 28 U.S.C. § 1915(e)(2); see Barren v. Harrington, 152 F.3d
1193 (9th Cir. 1998). However, because plaintiff is pro se, the Court will offer him an
opportunity to amend his complaint unless it appears that any amendment would be futile. See
Flowers v. First Hawaiian Bank, 295 F.3d 966, 976 (9th Cir. 2002). Here, plaintiff’s complaint
suffers from deficiencies that will result in the undersigned recommending dismissal of this
action unless plaintiff corrects those deficiencies in an amended complaint.

Il. Failure to State a Claim

In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show that
(1) he suffered a violation of rights protected by the Constitution or created by federal statute and
(2) the violation was proximately caused by a person acting under color of state law. See

Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Additionally, a plaintiff must allege

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
-3

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

facts showing how a defendant caused or personally participated in causing the harm alleged in
the complaint. Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988); Arnold v. IBM, 637 F.2d
1350, 1355 (9th Cir.1981). To avoid dismissal for failure to state a claim, plaintiff must include
more than sweeping conclusory allegations against an official. Leer, 844 F.2d at 633. A claim
upon which the Court can grant relief must have facial plausibility, which requires plaintiff to
plead more than the “sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).

Claims may be brought against an individual in their personal capacity for damages. Ifa
plaintiff brings a claim against a defendant in that person’s “personal capacity” for damages, the
plaintiff is “seek[ing] to impose individual liability upon a government officer for actions taken
under color of state law.” Hafer v. Melo, 502 U.S. 21, 25 (1991). Claims may also be brought
against an official in his official capacity for prospective injunctive relief. See Ex Parte Young,
209 U.S. 123, 157 (1908); see also Doe v. Regents of the Univ. of Cal., 891 F.3d 1147, 1153 (9th
Cir. 2018). Where, as here, a plaintiff seeks injunctive relief from an official in his official
capacity, the causation inquiry is “broader and more generalized” (Leer, 844 F.2d at 633);
nevertheless, the plaintiff must at least allege facts that show at a minimum “the combined acts
or omissions of the state officials responsible for” the misconduct alleged. Linderman v. Vail, 59
F. App’x 180, 183 (9th Cir. 2003 (citing Leer, 844 F.2d at 633)).

Here, plaintiff attributes nearly all of the allegations in the complaint to “[d]efendants” in
general. For example, plaintiff alleges that “[dJefendants . . . subjected [plaintiff] to long term
isolation” against DOC policy, however, plaintiff fails to allege each defendant’s personal
action(s) or inaction(s) that resulted in plaintiff's continued long term isolation. Dkt. 11, at 5.

Plaintiff does not provide sufficient context or factual details to “nudge[] [his] claims across the

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
-4

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

line from conceivable to plausible.” Be// Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007):
see also Igbal, 556 U.S. at 680. Accordingly, plaintiff does not state his claims in a manner that
plausibly alleges the personal participation of each defendant, in individual or official capacity.

Furthermore, plaintiff's complaint also includes conclusory allegations that do not
establish that defendants violated plaintiff's Eighth and Fourteenth Amendment rights. For
example, plaintiff generally alleges that defendants are “responsible for [plaintiff] being housed
in segregation,” and plaintiff merely concludes that “these actions violate [his] constitutional
rights.” Dkt. 11, at 5. Plaintiff further alleges that defendants “subjected [plaintiff] to long term
isolation without due process,” and without alleging additional facts, concludes that defendants’
alleged acts “violate[] the [Eighth] [A]mendment and [Fourteenth] [A]mendment.” /d.
Although plaintiff refers to potentially cognizable claims, those claims are not actionable against
defendants, in their individual or official capacity, without additional factual allegations
establishing how each defendant allegedly violated plaintiffs constitutional rights. Thus,
plaintiff fails to state a claim for which relief may be granted as to the participation of defendants
in violation of the Eighth and Fourteenth Amendments and 42 U.S.C. § 1983, and the Court
declines to serve plaintiff's complaint as written.

CONCLUSION AND DIRECTIONS TO CLERK AND PLAINTIFF

Unless plaintiff shows cause or amends his complaint on or before April 10, 2020, the
undersigned will recommend that plaintiff's claims against defendants be dismissed. If plaintiff
intends to continue pursuing this civil rights action in this Court, he must file an amended
complaint and within the amended complaint, he must write a short, plain statement telling the
Court: (1) the constitutional or federal right plaintiff believes was violated; (2) the name of the

person or persons who violated the right; (3) exactly what the individual did or failed to do; (4)

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
-5

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

how the action or inaction of the individual is connected to the violation of plaintiff's constitutional
or federal rights; and (5) what specific injury plaintiff suffered because of the individual’s conduct.
See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

The amended complaint must be legibly written or typed in its entirety, it should be an
original and not a copy, it should contain the same case number, and it may not incorporate any
part of the original complaint by reference. The amended complaint will act as a complete
substitute for the original complaint and not as a supplement. An amended complaint supersedes
all previous complaints. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) overruled
in part on other grounds, Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012). Therefore, the
amended complaint must be complete in itself, and all facts and causes of action alleged in the
original complaint that are not alleged in the amended complaint are waived. Forsyth, 114 F.3d
at 1474. The Court will screen the amended complaint to determine whether it contains factual
allegations linking each defendant to the alleged violations of plaintiff's rights.

If plaintiff fails to file an amended complaint or fails to adequately address the issues
raised herein on or before April 10, 2020, the undersigned will recommend dismissal of this action.

The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983
civil rights complaint. The Clerk is further directed to send copies of this Order and the Pro Se
Instruction Sheet to plaintiff.

Dated this 10th day of March, 2020.

CLL

J. Richard Creatura
United States Magistrate Judge

 

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
-6

 
